 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     EARNSTEEN HARRIS,                                      Case No.: 2:18-cv-01292-GMN-NJK
10
            Plaintiff(s),                                   Order
11
     v.                                                     (Docket No. 42)
12
13   EXPERIAN INFORMATION SOLUTIONS,
     INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ joint motion to extend time to file a stipulation of
17 dismissal of Experian Information Solutions, Inc. Docket No. 42. The parties seek an extension
18 to file their stipulation of dismissal, in order to finalize their settlement agreement. Id. For good
19 cause shown, the Court GRANTS the parties’ joint motion. Docket No. 42. The parties shall file
20 their stipulation of dismissal no later than February 4, 2019.
21         IT IS SO ORDERED.
22         Dated: January 9, 2019
23                                                              _______________________________
                                                                NANCY J. KOPPE
24                                                              United States Magistrate Judge
25
26
27
28

                                                     1
